Citation Nr: 1032427	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  02-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to a disability rating greater than 20 percent 
for mechanical low back pain from October 23, 2002 to March 18, 
2009.

3.  Entitlement to a disability rating greater than 40 percent 
for mechanical low back pain beginning March 18, 2009.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 2000.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Nashville, Tennessee Regional Office 
(RO) of the United States Department of Veterans Affairs (VA).  
In a January 2001 rating decision, the RO denied service 
connection for pes planus and granted service connection for 
mechanical low back pain, assigning a disability rating of 10 
percent effective November 1, 2000, the day after the Veteran's 
discharge from military service.  In a February 2004 rating 
decision, the RO increased the rating for mechanical low back 
pain to 20 percent, effective October 23, 2002, the date of a VA 
outpatient treatment report showing increased disability of the 
Veteran's low back.  

In October 2005, the Board denied service connection for pes 
planus and continued the disability ratings assigned for the 
back, however, this decision was vacated in December 2005 as 
there was a pending request for a Travel Board hearing.  In 
January 2006 the Board remanded the case for a Travel Board 
hearing and in July 2006 the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of this proceeding has been associated with the claims 
file.  

In January 2007, the Board denied the claims for service 
connection for pes planus, and for higher ratings for mechanical 
low back pain before and after October 23, 2002.  The Veteran 
appealed the Board's decision regarding those claims to the 
United States Court of Appeals for Veterans Claims (Court).  In 
July 2008, the Court granted a joint motion of the parties, 
vacating the Board's January 2007 decision regarding those 
claims, and remanding those claims for evidentiary development 
and readjudication. 

In February 2009, the Board denied entitlement to a disability 
rating greater than 10 percent prior to October 22, 2002 and 
remanded the issues of entitlement to a disability rating greater 
than 20 percent for mechanical low back pain beginning October 
22, 2002 and entitlement to service connection pes planus issue 
for more development. By rating decision dated in May 2010, the 
RO increased the Veteran's back disability from 20 percent to 40 
percent effective May 18, 2009, allegedly the date of a recent VA 
examination; however, this appears to be in error as the 
Veteran's most recent VA examination for the spine is dated 
March 18, 2009.  The Board refers this discrepancy in the 
effective date for corrective action.  The Veteran's appeal 
for a higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal). 

As was noted in the February 2009 Board remand, 
clarification is needed regarding the current status of 
the Veteran's claim regarding numbness and weakness of the 
left leg.  In May 2003, the Veteran raised a claim for 
service connection for "arthritis of the left hip and leg 
numbness and weakness."  In a January 2004 rating 
decision, the RO granted service connection for left hip 
arthritis, and denied service connection for left leg 
numbness and weakness.  In February 2004, the Veteran 
raised a claim for service connection for numbness and 
weakness in his right leg.  In a September 2004 rating 
decision, the RO denied service connection for right leg 
numbness and weakness.  In December 2004, the Veteran 
requested reconsideration of the issue of leg numbness and 
weakness, without specifying which leg.  In an August 2006 
rating decision, the RO continued denial of service 
connection for right leg numbness and weakness.  It is not 
clear, however, whether in his December 2004 statement the 
Veteran intended to appeal the denial in the January 2004 
rating decision of service connection for left leg 
numbness and weakness, despite the Board's request for the 
RO to clarify the appellate status of this issue in the 
February 2009 Board remand.  Therefore, the Board once 
again refers this issue to the RO, to ask the Veteran to 
clarify whether in December 2004 his intention was to 
appeal for service connection for left leg numbness and 
weakness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, a review of the file shows that the Veteran was 
awarded Social Security disability benefits in August 2005.  
However, neither the decision nor medical records underlying this 
award are on file.  VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his or 
her claim for benefits under the laws administered by the VA.  
See 38 U.S.C.A. § 5103A (West 2002).  This assistance 
specifically includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  As such, 
the Veteran's Social Security disability records should be 
obtained on remand.
 
Also, in an April 2006 statement, the Veteran wrote that he had 
not worked since August 2005 due in part to his service-connected 
back disability.  A claim for TDIU is not a freestanding claim.  
Rather, it is a claim for an increased rating (a total rating 
based on individual unemployability) for the underlying 
disability(ies).  Such a claim may be expressly raised or it may 
be "reasonably raised by the record," and the claim may be 
filed as a component of an initial claim or as a claim for an 
increased rating for a service-connected disability.  If a 
veteran asserts entitlement to a TDIU during the appeal of the 
initial evaluation assigned, such as in the present case, the 
issue is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the Board finds that the Veteran has raised the issue 
of entitlement to a TDIU as part of his claim for a higher 
initial rating for the service-connected back disorder.  Although 
they are listed separately on the title page, the issues are not 
independent and must be adjudicated as one claim.  See Rice, 22 
Vet. App. at 455. 

Furthermore, no VA examiner had addressed the impact of each of 
the Veteran's service-connected disabilities on his ability to 
obtain and retain employment.  On remand, such an opinion must be 
obtained.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider 
whether referral for an extraschedular evaluation is necessary.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should also be provided on remand.

Finally, in its February 2009 remand the Board requested an 
opinion regarding whether the Veteran's pre-existing pes planus 
disorder was aggravated during his military service.  The Veteran 
was afforded a VA examination of his feet March 2009.  In a March 
2009 report, the VA examiner wrote:  "I cannot find evidence 
that the Veteran's pes planus increased in symptoms or disability 
since the service."  The March 2009 VA examiner failed to opine 
whether the Veteran's pes planus disorder increased in severity 
during his military service. 

Compliance with the February 2009 remand has not been 
accomplished.  The February 2009 remand specifically requested 
that a VA examiner provide an opinion as to whether the Veteran's 
pre-existing pes planus disorder was aggravated during his 
military service.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's claim for disability 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

2.	Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.  

3.	After allowing an appropriate time for 
response to the notice provided above, 
schedule the Veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected mechanical low back 
pain.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  All necessary tests 
should be conducted.  

The examiner should identify and 
describe in detail all manifestations 
of the Veteran's service-connected back 
disorder and describe the effects, if 
any, of the service-connected back 
disorder on the Veteran's ability to 
work and provide an opinion as to 
whether it is at least as likely as 
not that the Veteran is unable to 
secure and follow a substantially 
gainful occupation by reason of his 
service-connected mechanical low back 
pain.     

A complete rationale for all opinions 
should be expressed.

4.	Return the claims file to the March 
2009 VA examiner so that examiner can 
supplement his report and specifically 
opine whether the Veteran's pre-
existing pes planus disorder was 
aggravated during his military service 
and if so, whether the increase in 
disability was the result of the 
natural progression of the disease.  If 
the March 2009 VA examiner is 
unavailable or another examination is 
needed, the AMC/RO should schedule the 
Veteran for a new VA examination and 
direct the new examiner to include an 
opinion as to the question above.

5.	After completing any additional 
necessary development readjudicate the 
appeal.  If the claim is still denied 
the AMC/RO should furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


